     

 1   

 2   
                                                                 JS-6
 3   

 4   

 5   

 6   

 7   

 8                       UNITED STATES DISTRICT COURT 
 9                       CENTRAL DISTRICT OF CALIFORNIA 
10                                             
11        REGINALD HOMES,                       
                                               CASE NO. 2:18­cv­07331­R (SK) 
12                         Petitioner,         JUDGMENT 
13                 v.                          
14        W.L. MONTGOMERY, Warden,             
15                         Respondent.         
16                                             
17          Pursuant to the Order Dismissing Petition as Untimely, IT IS 
18  ADJUDGED that the petition for writ of habeas corpus and this action are 

19  dismissed with prejudice. 

20           
21           
22  DATED:  October 12, 2018                                                     
23                                                HON. MANUEL L. REAL 
                                                  U.S. DISTRICT JUDGE 
24 
       
25 

26 

27 

28 
